In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00084-CR



       ROBERT SHAYNE KINSLOW, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR01649




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       In May 2011, in Red River County, Texas, Robert Shayne Kinslow was placed on

deferred adjudication community supervision for two charges of indecency with a child. On the

same day, Kinslow was convicted of one charge of burglary and sentenced to two years’

confinement, but that sentence was suspended, and he was placed on community supervision for

a period of five years.

       In November 2013, the State moved to adjudicate guilt and revoke Kinslow’s community

supervision. After a hearing, the trial court adjudicated Kinslow guilty of the two counts of

indecency with a child, sentencing him to two consecutive twenty-year terms, and revoked his

community supervision on his burglary conviction, sentencing him to two years’ confinement.

In this case, Kinslow appeals the adjudication of guilt regarding one count of indecency with a

child. He has appealed from the adjudication of guilt on the other indecency charge under our

cause number 06-14-00083-CR and from the revocation of his community supervision on the

burglary conviction under our cause number 06-14-00085-CR.

       Kinslow has filed a single brief, in which he raises issues common to all of his appeals.

He contends that the trial court erred: (1) by failing to conduct a sentencing hearing after

adjudicating him guilty and (2) by assessing attorney fees against him.




                                                2
       We addressed these issues in detail in our opinion of this date in Kinslow’s appeal in

cause number 06-14-00083-CR. For the reasons stated therein, we likewise conclude that the

judgment in this case should be modified to delete the award of attorney fees and affirmed, as

modified.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      November 17, 2014
Date Decided:        December 19, 2014

Do Not Publish




                                              3